Citation Nr: 1411238	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-13 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date earlier than November 26, 2008, for a grant of increased and separate disability ratings of 30 percent evaluation for limitation of extension and 20 percent evaluation for limitation of flexion in the left knee.

2. Entitlement to an effective date earlier than November 26, 2008, for the grant of a separate 10 percent rating for instability of the left knee.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that it is not entirely clear that the Veteran intended to file a notice of disagreement as to the denial of his attempt to reopen a claim of entitlement to service connection for hypertension, however, the RO issued a Statement of the Case as to that issue regardless.  Eventually, in a further statement dated approximately April 2010, the Veteran did disagree with this issue and further Supplemental Statements of the Case (SSOCs) were issued.  Given the multiple SSOCs of record, and that the Veteran has now clearly expressed a desire to pursue this issue on appeal, the Board finds that this issue is properly before the Board on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

The Board also notes that a careful review of the Veteran's claims shows that he has not disagreed with the amount he was assigned for his knee, rather, the effective dates assigned for his increases.  As such, the issues pertaining to the Veteran's left knee that are in appellate status are as listed above.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran filed a claim for an increased rating for his left knee disability in September 18, 2008.  It is not factually ascertainable from the evidence of record that the appellant was entitled to increased ratings for his left knee disability due to limitation of flexion or extension any earlier than September 18, 2008.

2.  The evidence of record shows that the Veteran filed a claim for an increased rating for his left knee disability in September 18, 2008.  The first evidence of record from which it is factually ascertainable that the knee disability was manifested by instability is a treatment record dated July 11, 2008, within the one year prior to the Veteran's claim for increased rating.

3.  In an unappealed July 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connected hypertension.

4.  The evidence associated with the claims folder subsequent to the RO's July 2006 rating decision, either by itself or considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  An earlier effective date of September 28, 2008, for the award of separate ratings of 30 percent for limitation of extension and 20 percent for limitation of flexion for the left knee is warranted.  38 U.S.C.A. §§ 5107, 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400 (2013).

2.  An earlier effective date of July 11, 2008 for the Veteran's service connected left knee instability, at a 10 percent evaluation, is warranted.  38 U.S.C.A. §§ 5107, 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400 (2013).

3. The July 2006 rating decision that denied the Veteran's service connection claim for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013). 

4. Since the July 2006 rating decision, new and material evidence has not been received with respect to the Veteran's claim of entitlement to service connection for hypertension.  Therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Both the Veteran's virtual, and physical, file have been reviewed in adjudicating this claim.

VCAA

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  

With respect to earlier effective date claims, in cases such as this where the benefits sought have been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id.  at 490; Dunlap v. Nicholson, 21 Vet. App. 112  (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case and the Veteran has not alleged any prejudice.

Nevertheless, the record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claims such that the notice error did not affect the essential fairness of the adjudication now on appeal. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Veteran was notified that his claims were awarded with an effective date of November 26, 2008, along with assigned evaluations.  He was provided notice how to appeal that decision, and he did so with respect to the effective date of the awards.  He was provided a Statement of the Case.  VA has obtained the Veteran's service treatment records and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.

In the case at hand, as to all claims on appeal, the record reflects that the RO provided the Veteran with the notice required under the VCAA by letters dated in December 2008, March 2009, August 2009, October 2011, and December 2011.  As discussed above, these letters also adequately advised the Veteran of the bases for the previous denial of this claims, to determine what evidence would be new and material to reopen the claim as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  To the extent that the Veteran may not have been provided with complete notice until after the initial adjudication of his claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  Following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claims in Supplemental Statements of the Case.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time. 

Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision as to this new and material evidence claim, or any claims on appeal.

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (finding that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization (VSO) and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a further remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim, and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).

In this case, the available record includes service treatment records, service personnel records, post-service VA medical treatment reports, private medical treatment reports, and the Veteran's own statements.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

The Board adds that VA examinations need not be provided for the Veteran's application to reopen his service-connection claim for hypertension.  In the absence of new and material evidence of record, the duty to assist by affording the Veteran a VA examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) [holding that VA need not provide a medical examination or medical opinion until a claim is reopened]; Anderson v. Brown, 9 Vet. App. 542, 546   (1996) [holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach].  As discussed below, the Board finds that new and material evidence has not been received, and reopening the Veteran's claim for hypertension is not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Effective date claims

As noted above, in essence, all of these effective date claims deal with the question of increased rating claims.  Except as otherwise provided, the effective date of the award of an evaluation based on a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of increased compensation will be the earliest date on which it is factually ascertainable that an increase in disability had occurred, provided a claim for increase is received within 1 year from such date; otherwise, the effective date will be the date of VA receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o). 

The Veteran's claims for earlier effective dates arose from February 2009 and July 2009 rating decisions.  Prior to the February 2009 decision, the Veteran's left knee disability had been evaluated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).  In the February 2009 rating decision, the RO awarded increased and separate disability ratings of 30 percent based on limitation of extension under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013) and a 10 percent based on instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  The effective date assigned for both of these awards was November 26, 2008, because the RO determined that this was the date of receipt of his claim for an increased rating.  Thereafter, in the July 2009 decision, the RO determined that a separate rating of 20 percent was also warranted for limitation of flexion in the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013), and an effective date of November 26, 2008, was again assigned.

The Veteran is now seeking an earlier effective date for each of the separate disability ratings assigned for his left knee.  He essentially contends that he has been continuously requesting increased ratings for his knees since 2004.  As noted, the RO assigned an effective date of November 26, 2008, on the basis that it had determined that this was the date of receipt of his claim for an increased rating.

Reviewing the evidence of record, the Board notes that service connection was originally granted for osteoarthritis of the left knee in an October 2001 rating decision.  At that time, a 10 percent disability rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010, effective October 18, 2000.  Although the Veteran submitted a notice of disagreement regarding the disability rating assigned, he did not perfect that appeal by submitting a timely VA Form 9, or its equivalent.

Thereafter, in April 2006, the Veteran filed a new claim for an increased evaluation for his left knee disability.  The claim was denied in a July 2006 rating decision, and the Veteran did not appeal that decision.  The Board is cognizant that a written statement was received from the Veteran in June 2007 addressing the severity of his knee disability, and that such statement was received within one year of the July 2006 decision.  However, the Veteran did not express disagreement with the July 2006 rating decision or a desire to appeal.  In fact, the Veteran clearly identified the statement as a new claim for a higher disability rating.  

The Board has considered the applicability of 38 C.F.R. § 3.156(b) (2013) that states that new and material evidence received prior to the expiration of the appeal period would be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).  In this case, however, although the Veteran provided several descriptions as to the severity of his left knee disorder in the June 2007 statement, those descriptions essentially reiterated statements he had provided prior to the July 2006 rating decision, such as in a June 2006 letter.  Thus, the June 2007 statement cannot constitute new and material evidence so as to warrant application of 38 C.F.R. § 3.156(b).  Consequently, the Board finds that the July 2006 rating decision became final.

However, even if the July 2006 rating decision did not become final, the provisions of 38 C.F.R. § 3.156(b) merely provide that the claim be readjudicated on a de novo basis following the receipt of new and material evidence.  Here, the record reflects that the RO readjudicated the Veteran's claim for a higher rating in September 2007, and the Veteran was notified of that decision in a letter dated September 14, 2007.  In the September 2007 rating decision, the 10 percent evaluation was continued for the Veteran's service connected left knee osteoarthritis.  No further correspondence addressing the left knee disability was received until September 18, 2007.  Although letters were received from the Veteran in April 2008 and August 2008, neither of those letters addressed the Veteran's left knee disability.  Therefore, the September 2007 rating decision clearly became final.

As noted, the next letter from the Veteran addressing his left knee disability was received on September 18, 2008.  At that time, he indicated that he had intended to file an appeal for the rating of his left knee earlier, and stated that he had written several times in the past month to the RO to request such an appeal be initiated, but that when he had called the RO, he had been told that no such appeal had been initiated.  As noted, however, although correspondence was received from the Veteran on several occasions in the past months, including a letter requesting copies of past rating rating decisions, none of those letters either expressed disagreement with a past denial of service connection for the left knee or a desire to file a new claim regarding the left knee.

On November 26, 2008, a letter was received from the Veteran's representative indicating that they requested an increased evaluation for the Veteran's left knee.

To be timely, a notice of disagreement (NOD) must be filed "within one year from the date that [the agency of original jurisdiction (AOJ)] mails notice of the determination" to the claimant.  38 C.F.R. § 20.302(a).  If an NOD is not filed within the one-year time limit, the RO decision becomes final.  38 U.S.C.A § 7105(c).  Unfortunately, the Veteran had until September 14, 2008, to file a notice of disagreement as to the September 2008 rating decision, and therefore, his September 18, 2008, correspondence cannot be considered a valid notice of disagreement with his September 2007 rating decision.

However, the Board does find that the Veteran's September 18, 2008 statement can be considered a valid claim for increase.  As such, the Board finds that the proper date of claim in this case would be September 18, 2008.  The Board agrees with the RO that, in this case, the date of claim for increase would properly be the date of claim, however, as the Board finds the date of claim to be September 18, 2008, the Board finds that the Veteran's effective date for his increased ratings for his left knee would be more properly granted from that date, rather than November 26, 2008.

The Board also points out, as noted above, that should evidence show that the Veteran's left knee disability increased in the year prior to this claim, an effective date earlier than September 18, 2008, could be granted.

A careful review of the evidence of record for this period, specifically VA treatment records, does not show any findings of limitation of motion on which an increased rating could be granted.  For example, an examination of his extremities in April 2008, only showed movement in all extremities, and did not show specific measurement.  An X-ray taken in April 2008 showed degenerative joint disease in the left knee, but again did not specifically address any of the criteria on which an increased rating could be based, such as limitation of motion or instability.

However, two separate VA treatment records from July 11, 2008 clearly indicate that the Veteran was found to have instability in his knee.  The Board finds this evidence a more than ample basis on which to grant the Veteran, as to his instability claim only, an effective date of July 11, 2008.  The Board notes there is no evidence from this time showing the severity of the instability however, and as such, the evidence does not support a grant higher than 10 percent.

In sum, the Board finds, therefore, that the Veteran would more properly have an effective date of September 18, 2008, for a grant of separate ratings of 30 percent evaluation for limitation of extension and a 20 percent evaluation for limitation of flexion, and an effective date of July 11, 2008, for the grant of a separate 10 percent rating for instability.  To this extent only, the benefit sought on appeal is granted.


Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hypertension.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2013). Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2012). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision [or lack of decision] as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim hypertension was last finally denied by a July 2006 RO decision.  The Veteran's claim was previously denied, not because there was no evidence of current disability, but because the evidence of record showed no evidence of hypertension in service or until many years after the Veteran's separation from service.

After reviewing the record, and for the reasons set forth below, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for hypertension has not been received.

The newly submitted evidence of record simply continues to show that the Veteran has a current diagnosis of hypertension, however, no medical evidence has been presented showing any diagnosis of hypertension within one year of the Veteran's discharge from service, nor has any evidence been presented which links the Veteran's current diagnosis of hypertension to service.  Thus, the newly submitted evidence is not material.  This evidence, recent medical treatment records showing a diagnosis of hypertension, is essentially cumulative of information previously of record at the time of the most recent final denial.

The Board is aware that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In light of the fact that the Veteran has not submitted any new medical evidence that demonstrates a potential relationship between his hypertension and his military service, this low threshold is not met.  The Board accordingly finds that the evidence added to the file since July 2006, with respect to the Veteran's hypertension, is either cumulative of evidence already considered by the RO in its last final denial, or is simply not material.  The evidence does not relate to unestablished facts necessary to substantiate the Veteran's claim.  Accordingly, in the absence of such evidence, the claim may not be reopened, and the benefits sought on appeal remain denied.
    

ORDER

An earlier effective date of September 18, 2008, for the separate awards of a 30 percent for limitation of extension and a 20 percent evaluation for limitation of flexion in the left knee is granted, subject to the laws and regulations governing monetary awards.

An earlier effective date of July 11, 2008, for the award of a separate 10 percent rating for instability of the left knee is granted, subject to the laws and regulations governing monetary awards.

The application to reopen a claim of entitlement to service connection for hypertension is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


